Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 1 of 52




                     EXHIBIT A
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 2 of 52



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC

         Plaintiffs,

  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/


                       CRAIG WRIGHT’S RESPONSES AND OBJECTIONS TO
                       PLAINTIFFS’ SECOND REQUEST FOR PRODUCTION

         In accordance with Rule 34 of the Federal Rules of Civil Procedure, Defendant Craig Wright

  responds to Plaintiffs’ Second Request for Production (the “Requests”) as follows:

                                   PRELIMINARY STATEMENT

         Plaintiffs lawsuit against Dr. Wright was first filed almost 5 years after the unfortunate death

  of David Kleiman. Most of the Requests are, at best, tangentially related to the claims in the Second

  Amended Complaint (“SAC”) but seek to impose the incredibly burdensome task of searching for

  and producing documents from over a decade ago that are not routinely maintained. Dr. Wright has

  not completed his investigation of this action. The responses set forth below are based on his

  knowledge, information, and belief at this time. The individual responses and objections are not

  intended to be, and should not be interpreted as, a representation as to the existence or nonexistence

  of specific documents in his possession, custody, or control. Indeed, Dr. Wright cannot state that

  documents responsive to the Requests still exist but will endeavor to search for documents related to

  the claims in the SAC and his affirmative defenses in good faith. Dr. Wright incorporates by
                                                   1
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 3 of 52



  reference this preliminary statement in each of his specific responses below and reserves the right to

  amend or supplement his response to each specific request.

         The parties have been negotiating a confidentiality order but have been unable to reach an

  agreement on all the terms. With no confidentiality order in place, Dr. Wright objects to the

  production of any potentially confidential documents until such order has been entered by the Court.

         Subject to the responses and objections set forth below, Dr. Wright agrees to search for and

  produce responsive, non-privileged documents in his personal possession, custody, or control in a

  mutually agreeable fashion on a rolling basis as such documents become available. Dr. Wright’s

  counsel is available to meet and confer with Plaintiffs’ counsel regarding these responses and

  objections at a mutually convenient time.

                                 SPECIFIC RESPONSES TO DEFINITIONS

         Definition No. 2

         During a meet and confer with Plaintiffs’ counsel on February 15, 2019, Plaintiffs clarified

  that the inclusion of the clause at the end of the definition “or whom any of the aforementioned

  control” refers to subsidiaries of Craig Wright and of the entities within the definition. Dr. Wright

  objects to the inclusion of subsidiaries as they relate to Dr. Wright, because he is in an individual

  who has no subsidiaries. Dr. Wright also objects to this definition to the extent that it seeks to

  enforce a duty upon him to produce documents outside of his personal custody and control, or

  which he has no authority to provide. Moreover, Dr. Wright objects to this definition to the extent

  that Plaintiffs seek to improperly obtain discovery from non-parties and appear to treat any entity

  that has any connection to Dr. Wright as a party to this litigation, when Plaintiffs have not sued

  anyone other than Dr. Craig Wright individually (even after amending their complaint twice).

  Further, Dr. Wright objects to this definition to the extent it seeks to impose on him knowledge he

  may not possess. For example, one can be a beneficiary of a whole host of entities including trusts


                                                     2
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 4 of 52



  without being aware of that fact.

  Definition No. 51

         Dr. Wright objects to this definition to the extent it includes documents that are protected by

  the attorney-client privilege, attorney work-product doctrine, spousal privilege, or any other

  privilege or protection from production under relevant statutes and case law, including the laws of

  foreign nations. He also objects to this definition to the extent that it seeks to impose on him

  obligations greater than those set forth in the Federal Rules of Civil Procedure. Dr. Wright further

  objects to this definition to the extent that it seeks documents available in the public domain, which

  are more convenient, less burdensome, and less expensive to obtain.

  Definition No. 6

         Dr. Wright objects to this definition to the extent that it seeks duplicative documents,

  including, but not limited to, electronic documents with the same hash value.

  Definition No. 7

         Dr. Wright objects to this definition to the extent that it seeks documents available in the

  public domain. Moreover, Dr. Wright objects to this definition to the extent that it seeks documents

  protected and restricted by the laws of foreign nations where the data was created or is maintained.

  Definition No. 8

         Dr. Wright objects to this definition to the extent that it seeks documents not in his

  possession, custody, or control. Dr. Wright further objects to this definition to the extent that it

  seeks documents that may be covered under confidentiality or non-disclosure agreements.

  Moreover, Dr. Wright objects to this definition to the extent that it seeks documents protected and

  restricted by the laws of foreign nations where the data was created or is maintained.




  1
   Dr. Wright notes that there is no Definition No. 4 and responds to the definitions as numbered in
  Plaintiff’s First Request for Production.
                                                    3
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 5 of 52



  Definition No. 13

         Dr. Wright objects to this definition to the extent that it seeks to impose on him obligations

  greater than those set forth in the Federal Rules of Civil Procedure. Dr. Wright further objects to this

  definition as it has no relevance to the requests and is not used here.

  Definition No. 14

         Dr. Wright objects to the use of the disjunctive to include the conjunctive (and vice versa),

  because it makes the requests unintelligible.

  Definition No. 17

         Dr. Wright objects to the time frame of “January 2006 through the present” as the claims in

  the Second Amended Complaint relate to actions and events beginning on March 12, 2008, at the

  earliest and seeks documents beginning more than a decade ago. However, to minimize disputes

  before the Court, Dr. Wright agrees to search for responsive material beginning January 1, 2006 to

  the extent that any such material still exists in his personal possession, custody or control. However,

  since the term “present” without an end date is an ever-moving target, Dr. Wright objects to it as

  being unduly burdensome and not proportional to the needs of the case as it would require constant

  collection of potentially responsive documents. As such, Dr. Wright will not search for documents

  after the date the original complaint was filed on February 14, 2018 and may further narrow the

  relevant time frame by the specific responses and objections to the requests below. The parties met

  and conferred on this issue on February 15, 2019 and expect that it will be resolved during the

  discovery conference on February 20, 2019.

                         RESPONSES TO REQUESTS FOR PRODUCTION

  Request 1

         All documents or communications that provide and/or estimate the value of your

  cryptocurrency holdings. This includes, but is not limited to, loan applications, financial statements,


                                                     4
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 6 of 52



  tax returns, life insurance applications, financing agreements, sale papers, assignment contracts, etc.

  Response to Request No. 1

         Dr. Wright objects to this highly personal, harassing and invasive Request as irrelevant. As

  Plaintiffs have yet to establish liability they are not entitled to enforcement discovery. In seeking to

  determine the depths of Dr. Wright’s pockets, Plaintiffs are placing the cart before the horse. No

  jury has returned a verdict for the Plaintiffs. There simply is no basis for such an invasive financial

  disclosure (or any financial disclosure for that matter) at this stage in the case. Indeed, the value of

  Dr. Wright’s cryptocurrency holdings from 2006 (before cryptocurrency was even in existence)

  through the present has no relation whatsoever to Plaintiffs’ claims that Dave Kleiman and Dr.

  Wright were business partners or that Dr. Wright stole any cryptocurrency from Dave Kleiman.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s cryptocurrency holdings during the last 13 years as

  requested is the epitome of harassment, especially given the Request’s lack of relevance to Plaintiffs’

  claims. However, Plaintiffs go even further than a deep dive into Dr. Wright’s cryptocurrency

  holdings with this Request; they seek to delve and probe into all of Dr. Wright’s personal and

  corporate assets through their definition of “You” as well as through their statement that the Request

  includes “loan applications, financial statements, tax returns, life insurance applications, financial

  agreements, sale papers, assignment contracts, etc.” Such a fishing expedition is not permissible.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as

  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear

  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint

  twice); rather the only Defendant in this case is Dr. Wright as an individual.


                                                      5
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 7 of 52



         Dr. Wright also objects to the Request because it demands personal and financial

  information without the protections of a confidentiality order.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 2

        All documents and communications related to any assignment of the rights to cryptocurrency

  that was assigned by you.

  Response to Request No. 2

         Dr. Wright objects to this harassing and invasive Request as irrelevant. This is an improper

  attempt to obtain enforcement and asset tracing discovery without a determination on liability. In

  seeking to determine to whom Dr. Wright has assigned rights in any of his cryptocurrency, Plaintiffs

  are placing the cart before the horse. No jury has returned a verdict for the Plaintiffs. There simply

  is no basis for such an invasive disclosure at this stage in the case. Indeed, any assignment of Dr.

  Wright’s cryptocurrency rights from 2006 (before cryptocurrency was even in existence) through

  the present has no relation whatsoever to Plaintiffs’ claims that Dave Kleiman and Dr. Wright were

  allegedly business partners, that Dr. Wright allegedly stole any cryptocurrency from Dave Kleiman,

  or that Dr. Wright allegedly defrauded Ira Kleiman as representative of the estate of Dave Kleiman.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s cryptocurrency holdings and any assignments

  thereof during the last 13 years as requested is the epitome of harassment, especially given the

  Request’s lack of relevance to Plaintiffs’ claims.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as

  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear


                                                       6
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 8 of 52



  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them; rather the only Defendant in this case is Dr. Wright personally.

        Further by seeking information about to whom Dr. Wright assigned any cryptocurrency,

  Plaintiffs improperly seek private financial information of non-parties, who have no relation

  whatever to the claims in the SAC.

         Dr. Wright also objects to the Request because it demands personal and financial

  information of himself and others without the protections of a confidentiality order.

         Dr. Wright will search for documents and communications that relate to any assignment of

  the rights to cryptocurrency that refer or relate to David Kleiman (or any trust in which he was a

  trustee or beneficiary) and W&K Info Defense Research, LLC (“WKID”).

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 3

        All documents or communications that provide and/or estimate the value of your intellectual

  property holdings. This includes, but is not limited to, loan applications, financial statements, tax

  returns, life insurance applications, financing agreements, sale papers, assignment contracts, etc.

  Response to Request No. 3

         Dr. Wright objects to this highly personal, harassing and invasive Request as irrelevant. As

  Plaintiffs have yet to establish liability they are not entitled to enforcement discovery. In seeking to

  determine the depths of Dr. Wright’s pockets, Plaintiffs are placing the cart before the horse. No

  jury has returned a verdict for the Plaintiffs. There simply is no basis for such an invasive financial

  disclosure (or any financial disclosure for that matter) at this stage in the case. Indeed, the value of

  Dr. Wright’s intellectual property holdings from 2006 through the present has no relation

  whatsoever to Plaintiffs’ claims that Dave Kleiman and Dr. Wright were business partners or that


                                                      7
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 9 of 52



  Dr. Wright stole any intellectual property from Dave Kleiman. Indeed, any claim of alleged

  conversion or theft of stolen intellectual property from David Kleiman can only possibly relate to

  intellectual property created before David Kleiman’s death on April 26, 2013, thus the value of Dr.

  Wright intellectual holdings for any intellectual property created after David Kleiman’s death is

  irrelevant.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s intellectual property holdings and any assignments

  thereof during the last 13 years as requested is the epitome of harassment, especially given the

  Request’s lack of relevance to Plaintiffs’ claims. However, Plaintiffs go even further than a deep

  dive into Dr. Wright’s intellectual property holdings with this Request; they seek to delve and probe

  into all of Dr. Wright’s personal and corporate assets through their definition of “You” as well as

  through their statement that the Request includes “loan applications, financial statements, tax returns,

  life insurance applications, financial agreements, sale papers, assignment contracts, etc.” Such a

  fishing expedition is not permissible.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as

  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear

  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint

  twice); rather the only Defendant in this case is Dr. Wright as an individual.

          Dr. Wright also objects to the Request because it demands personal and financial

  information, and potential trade secrets without the protections of a confidentiality order.

        Dr. Wright, however, will search for documents and communications that provide and/or

  estimate of the value of any intellectual property related to David Kleiman to the extent that any


                                                     8
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 10 of 52



  such responsive documents exist, and are in Dr. Wright’s personal possession, custody or control.

          The Parties have met and conferred on this topic and expect that the objection will be resolved

  at the discovery conference on February 20, 2019.

  Request 4

        All documents and communications related to any assignment of the rights to Intellectual

    Property that was assigned or sold by you between January 1, 2008 and the present.

  Response to Request No. 4

          Dr. Wright objects to this harassing and invasive Request as irrelevant. This is an improper

  attempt to obtain enforcement and asset tracing discovery without a determination on liability. In

  seeking to determine to whom Dr. Wright has assigned rights in any of his intellectual property,

  Plaintiffs are placing the cart before the horse. No jury has returned a verdict for the Plaintiffs.

  There simply is no basis for such an invasive disclosure at this stage in the case. Indeed, any

  assignment of Dr. Wright’s intellectual property holdings from 2006 through the present has no

  relation whatsoever to Plaintiffs’ claims that Dave Kleiman and Dr. Wright were allegedly business

  partners, that Dr. Wright allegedly stole any intellectual property from Dave Kleiman, or that Dr.

  Wright allegedly defrauded Ira Kleiman as representative of the estate of Dave Kleiman. Indeed,

  any claim of alleged conversion or theft of stolen intellectual property from David Kleiman can only

  possibly relate to intellectual property created before David Kleiman’s death on April 26, 2013.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s intellectual property holdings during the last 13

  years as requested is the epitome of harassment, especially given the Request’s lack of relevance to

  Plaintiffs’ claims.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as


                                                      9
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 11 of 52



  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear

  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them; rather the only Defendant in this case is Dr. Wright personally.

        Further by seeking information about to whom Dr. Wright assigned any intellectual property

  rights, Plaintiffs improperly seek private financial information, and potentially trade secrets of non-

  parties, who have no relation whatever to the claims in the SAC.

         Dr. Wright also objects to the Request because it demands personal and financial

  information of himself and others, and potentially trade secrets without the protections of a

  confidentiality order.

         Dr. Wright will search for documents and communications that relate to any assignment of

  the rights to intellectual property that refer or relate to David Kleiman (or any trust in which he was

  a trustee or beneficiary) and WKID.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 5

         A copy of the “2 million lines of code” from 2010 that you reference in your April 23, 2014

  email to Ira Kleiman. (See D.E. 83-24 at 3).

  Response to Request No. 5

        Dr. Wright notes that this Request seeks code that was created nearly a decade ago, was

  referenced in an email nearly four years before Plaintiffs sued and for which the analysis was

  provided to Plaintiffs nearly four years ago. Such material is not routinely maintained. Dr. Wright

  cannot state material responsive to this Request still exists. Dr. Wright will, however, make a good

  faith effort to search for responsive material in his personal possession, custody, or control.




                                                     10
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 12 of 52



  Request 6

         A copy of the “6 million lines of code” that you referred to in your April 23, 2014 email to Ira

  Kleiman. (See D.E. 83-24 at 3).

  Response to Request No. 6

         Dr. Wright notes that this Request seeks code that was created nearly a decade ago, was

  referenced in an email nearly four years before Plaintiffs sued and for which the analysis was

  provided to Plaintiffs nearly four years ago. Such material is not routinely maintained. Dr. Wright

  cannot state material responsive to this Request still exists. Dr. Wright will, however, make a good

  faith effort to search for responsive material in his personal possession, custody, or control.

  Request 7

         A copy of all software and code used by the US Military, DHS, and other associated parties

  mentioned at paragraph 13 of the 25 July 2013 Statement of Claim filed in the NSW Supreme

  Court, Case Number 2013/225983 (“Statement of Claim #1”) (D.E. 83-11 at 10).

  Response to Request No. 7

         Dr. Wright notes that this Request seeks software and code that was created from nearly a

  decade ago to at the latest nearly six years ago, was referenced in an affidavit submitted to a foreign

  court in support of a lawsuit that was resolved more than five years ago. Such material is not

  routinely maintained for such a lengthy period of time. Dr. Wright cannot state material responsive

  to this Request still exists. Dr. Wright will, however, make a good faith effort to search for

  responsive material in his personal possession, custody, or control.

  Request 8

        A copy of the 27 October 2008 contract referred to in paragraph 3 of Statement of Claim

  #1.




                                                     11
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 13 of 52



  Response to Request No. 8

        Dr. Wright notes that this Request seeks a contract from more than ten years ago that was

  referenced in a suit that was resolved more than five years ago and that Plaintiffs were aware of

  nearly four years ago. Such material is not routinely maintained for such a lengthy period of time.

  Dr. Wright cannot state material responsive to this Request still exists. Dr. Wright will search for

  responsive material in his personal possession, custody, or control.

  Request 9

         All communications and documents related to:

               a. BAA 11-02-TTA 01-0127-WP: TTA 01 – Software Assurance: Software
                  Assurance through Economic Measures;

               b. BAA 11-02-TTA 05-0155-WP: TTA 05 – Secure, Resilient Systems
                  and Networks

               c. BAA 11-02-TTA 09-0049-WP: TTA 09 – Cyber Economics

               d. BAA 11-02-TTA 14-0025-WP: TTA 14 – Software Assurance
                  MarketPlace (SWAMP)

  Response to Request No. 9

        Dr. Wright notes that this Request seeks communications and documents related to proposals

  submitted to DHS nearly a decade ago, and some information was included as exhibits to an affidavit

  in a suit in a foreign court that was resolved more than five years ago. Such material is not routinely

  maintained for such a lengthy period of time. Dr. Wright cannot state material responsive to this

  Request still exists. Dr. Wright will search (with the use of search terms) for responsive material in

  his personal possession, custody, or control.

  Request 10

        All documents and communications related to the Au $20,000,000.00 bond mentioned in

  paragraph 11 of Statement of Claim #1.



                                                     12
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 14 of 52



  Response to Request No. 10

        Dr. Wright will search for responsive material in his personal possession, custody, or control.

  Request 11

        All documents and communications related to “the projects for the development of software

  started in 2009 under a company names Integyrs Pty Ltd” referenced in paragraph 27 of the

  Affidavit of Craig S Wright – 31st Oct 2013 filed in NSW Supreme Court Case number 2013/225983

  & 2013/245661 (“10/31/13 CSW Affidavit,” D.E. 83-4 at 3).

  Response to Request No. 11

        Dr. Wright notes that this Request seeks documents and communications from a decade ago

  related to the development of software conducted by a company, Integrys Pty. Ltd. (“Integrys”), in

  which neither Dave Kleiman nor WKID had any interest, and that was referenced in an affidavit

  submitted in a foreign court in connection with a case that was resolved more than five years ago.

  Such material is not routinely maintained. Dr. Wright cannot state material responsive to this

  Request still exists. Dr. Wright will search for responsive material to the extent that it relates to or

  references Dave Kleiman or WKID in his personal possession, custody, or control.

  Request 12

         All documents and communications related to the development of software that was

  “extended considerably in the period between 2011-2013” referenced in paragraph 28 of the

  10/31/13 CSW Affidavit

  Response to Request No. 12

        Dr. Wright will search for responsive material in his personal possession, custody, or control.

  Request 13

         All documents and communications related to the software products referenced in paragraph

  C of the intellectual properly license funding agreement attached as exhibit 10 to the second amended

                                                     13
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 15 of 52



  complaint (D.E. 83-10 at 3).

  Response to Request No. 13

       Dr. Wright will search for responsive material in his personal possession, custody, or control.

  Request 14

         All documents and communications related to the “arrangement with a large multi-national

  form [sic] for the export of software and mathematical algorithms” referenced in paragraph 1a of

  Appendix N to the 10/31/13 CSW Affidavit (“Appendix N”).

  Response to Request No. 14

       Dr. Wright notes that this Request seeks documents and communications related to an

  arrangement that was entered into approximately a decade ago by Integyrs, a company in which

  neither Dave Kleiman nor WKID had any interest. Such material is both irrelevant and not routinely

  maintained.

  Request 15

         All documents and communications related to the “research” referenced in paragraph 1e of

  Appendix N.

  Response to Request No. 15

       Dr. Wright notes that this Request seeks documents and communications from research that

  was conducted nearly a decade ago and was referenced in a response to a request from the Australian

  Tax Office (“ATO”) apparently related to Integyrs’ tax return from 2010. Notably, Integyrs is a

  company that in which neither Dave Kleiman nor WKID had any interest. Such material is not

  routinely maintained for this length of time. Dr. Wright cannot state material responsive to this

  Request still exists. Dr. Wright will search for responsive material in his personal possession,

  custody, or control to the extent that it relates to or references Dave Kleiman or WKID.




                                                   14
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 16 of 52



  Request 16

         A true and correct copy of the “request by the ATO, ref. 1011685995901” referenced in

  Appendix N, and all communications and documents related to the request.

  Response to Request No. 16

         Dr. Wright objects to this Request as irrelevant. An ATO request involving a company in

  which neither Dave Kleiman nor WKID had any interest] lacks any relation to the claims alleged in

  the SAC. Moreover, this Request seek private corporate information of a non-party without the

  protections of a Confidentiality Order.

  Request 17

         All communications and documents related to the published malware papers and processes

  (peer reviewed) and published statistical libraries referenced in Appendix N.

  Response to Request No. 17

         Dr. Wright objects to this Request as being irrelevant. The claims in the SAC, in relevant

  part, relate to allegedly converted and stolen intellectual property from Dave Kleiman and WKID.

  It is axiomatic that intellectual property that was published was already in the public domain, and

  therefore could not have been converted or stolen. Moreover, there is not a single allegation that

  Dave Kleiman ever made such a complaint.

  Request 18

         A true and correct copy of the “disk” referred to throughout Appendix N.

    Response to Request No. 18

       Dr. Wright objects to this request to the extent that it seeks information irrelevant to the claims

    in the SAC. For example, the loans referenced as being on the disk do not relate to Dave Kleiman

    or WKID, and therefore, have no bearing whatever on Plaintiffs’ allegations. Further, the assets,

    liabilities, and bank statements of Integrys, a company in which neither Dave Kleiman nor WKID


                                                     15
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 17 of 52



    had any interest, also bear no relation to Plaintiffs’ allegations.

        Dr. Wright notes that this Request seeks a copy of a disk that was provided to the ATO in

    relation to its request into Integyrs’ tax return from 2010, nearly a decade ago. Such material is

    not routinely maintained for this length of time, and Dr. Wright cannot state that the disk still

    exists. Dr. Wright, however, will make a good faith effort to search for a copy of the “disk” referred

    to throughout Appendix N in his personal, custody, and control, and produce any material relevant

    to the claims or defenses in the SAC that may be contained on it.

  Request 19

        A true and correct copy of the “contract – copy on disk” referenced in Appendix N.

  Response to Request No. 19

        Dr. Wright objects to this Request as being duplicative of Request No. 18. Dr. Wright notes

  that this Request seeks a copy of a disk that was provided to the ATO in relation to its request into

  Integyrs’ tax return from 2010, nearly a decade ago. Such material is not routinely maintained for

  this length of time, and Dr. Wight cannot state that the disk still exists. Dr. Wright will, however,

  make a good faith effort to search for a copy of the “contract – copy on disk” referenced in Appendix

  N.

  Request 20

         True and correct copies of the “2010 income tax return,” “invoices – see disk,” “payments

    – see disk,” “loans – see disk,” referenced in Appendix N.

  Response to Request No. 20

        Dr. Wright objects to this Request as being duplicative of Request No. 18. Moreover, Dr.

    Wright objects to this request to the extent that it seeks information irrelevant to the claims in the

    SAC. The 2010 income tax return of Integyrs, a company in which neither Dave Kleiman nor

    WKID had any interest and invoices and payments in support of that tax return have no bearing


                                                      16
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 18 of 52



    on Plaintiffs’ allegations in the SAC. Further, the loans referenced do not relate to Dave Kleiman

    or WKID, and therefore, have no bearing on Plaintiffs’ allegations in the SAC.

  Request 21

         A true and correct copy of the “loan contracts” for the “Loan from Lynn Wright,” “Loan

  from Craig Wright,” “Other Loans (Visa and sundry expenses)” that are referenced in Appendix N.

  Response to Request No. 21

         Dr. Wright objects to this Request as being duplicative of Request No. 18. Further, the loans

  referenced do not relate to Dave Kleiman or WKID, and therefore, are irrelevant to Plaintiffs’

  allegations in the SAC.

  Request 22

         A true and correct copy of the “MYOB File on disk” referenced in Appendix N.

  Response to Request No. 22

       Dr. Wright objects to this Request as being duplicative of Request No. 18. Further, the assets,

    liabilities, and bank statements of Integrys, a company in which neither Dave Kleiman nor WKID

    had any interest, bear no relation to Plaintiffs’ allegations in the SAC, and are thus, irrelevant.

  Request 23

         A true and correct copy of all “contracts created by Mitche Shehadie and Co.” referenced

  in Appendix N.

  Response to Request No. 23

         Dr. Wright objects to this Request as being duplicative of Request No. 18. Dr. Wright also

  objects to this request as being irrelevant; contracts related to intellectual property sold by Craig

  Wright to Integyrs in or before 2010, at least three years before Dave Kleiman died, has no relevance

  to Plaintiffs’ claims in the SAC that Craig Wright allegedly stole and converted intellectual property

  from Dave Kleiman. Indeed, there is not a single allegation that Dave Kleiman made any such


                                                     17
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 19 of 52



  complaint.

  Request 24

         A true and correct copy of the “schedule as what IP was transferred” referenced in Appendix

  N.

  Response to Request No. 24

         Dr. Wright objects to this Request as being duplicative of Request No. 18. Dr. Wright also

  objects to this request as being irrelevant; contracts related to intellectual property sold by Craig

  Wright to Integyrs Pty Ltd in or before 2010, at least three years before Dave Kleiman died, has no

  relevance to Plaintiffs’ claims in the SAC that Craig Wright allegedly stole and converted intellectual

  property from Dave Kleiman. Indeed, there is not a single allegation that Dave Kleiman made any

  such complaint.

  Request 25

         A true and correct copy of the “spreadsheet” with the “breakdowns of loans by Lynn Wright”

  referenced in Appendix N.

  Response to Request No. 25

         Dr. Wright objects to this Request as irrelevant. Based on the face of Appendix N, the loans

  made by Lynn Wright to Integrys were made before July 1, 2009 for Dr. Wright’s attendance at

  conferences and to pay loans for legal costs; they have nothing to do with Dave Kleiman or WKID.

  For these reasons, they have no relevance to Plaintiffs’ claims in the SAC.

  Request 26

         A true and correct copy of the DeMorgan Pty Ltd contract for $105,000 referenced in

  Appendix N.

  Response to Request No. 26

         Dr. Wright objects to this Request as irrelevant. It is clear from the face of Appendix N that


                                                     18
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 20 of 52



  the DeMorgan Pty Ltd contract was for the purchase and transfer of intellectual property into

  Integyrs. As such, it has no relevance to any of Plaintiffs’ claims in the SAC; in particular, Plaintiffs

  allege that Dr. Wright converted and stole intellectual property from Dave Kleiman and WKID, not

  from Integrys.

  Request 27

         A true and correct copy of the supplier agreements referenced in Appendix N.

  Response to Request No. 27

         Dr. Wright objects to this Request as irrelevant. It is clear from the face of Appendix N that

  the supplier agreements related to the sale of intellectual property by Dr. Wright to Integyrs on or

  about June 30, 2009 and intellectual property transferred to Integyrs through the liquidation of

  DeMorgan Information Security Systems Pty Ltd. As such these documents have no relation to

  Plaintiffs’ claims in the SAC that Dr. Wright allegedly converted and stole intellectual property

  from Dave Kleiman and WKID.

  Request 28

         A true and correct copy of the bank statements referenced in Appendix N.

  Response to Request No. 28

         Dr. Wright objects to this Request as irrelevant. The bank statements of Integyrs (in fact,

  apparently a single bank statement) from an unspecified date, but presumably 2009 or 2010, bear no

  relationship to the claims alleged in the SAC as that document has nothing to do with Dave Kleiman

  of WKID.

  Request 29

         All communications and documents related to the ATO “audit and review” of Integyrs

  referenced in Appendix N.




                                                      19
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 21 of 52



  Response to Request No. 29

         Dr. Wright objects to this request as being duplicative of Request No. 16. Dr. Wright objects

  to this Request as irrelevant. An ATO request involving a company in which neither Dave Kleiman

  nor WKID had any interest lacks any relation to the claims alleged in the SAC. Moreover, this

  Request seek private corporate information of a non-party without the protections of a

  Confidentiality Order.

  Request 30

         All documents related to the assertion that W&K Info Defense LLC “is the owner of and

  conducts the business known as Bitcoin mining and software development / Research” made in the

  contract attached as Appendix A to the November 4, 2013 sworn affidavit of Craig Wright filed in

  NSW Supreme Court Case number 2013/225983 & 2013/24566 (“Sworn Appendix A,” attached

  hereto as Exhibit 1).

  Response to Request No. 30

        Dr. Wright objects to this Request as it is based on an incomplete document that is missing a

  page. Dr. Wright will, however, search for (with the use of search terms) responsive material in his

  personal possession, custody, or control.

  Request 31

         All documents and communications related to the “escrow” referenced in paragraph 2(b) of

  Sworn Appendix A.

  Response to Request No. 31

        Dr. Wright objects to this Request as it is based on an incomplete document that is missing a

  page. Dr. Wright will, however, search for (with the use of search terms) responsive material in his

  personal possession, custody, or control.




                                                   20
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 22 of 52



  Request 32

         All documents and communications related to the “the ASIC [sic] mining hardware hosted at

  a site known to Mr [sic] Kleiman” that had “a nominal value of $8,828,571.29 before depreciation”

  referenced in paragraph 8(e) of Sworn Appendix A.

  Response to Request No. 32

       Dr. Wright objects to this Request as it is based on an incomplete document that is missing a

  page. Dr. Wright will, however, search for (with the use of search terms) responsive material in his

  personal possession, custody, or control.

  Request 33

         All documents and communications related to the “Agent and Merkele Tree problems

  developed by Professor David Reese referenced in paragraph 8(f) of Sworn Appendix A.

  Response to Request No. 33

       Dr. Wright objects to this Request as it is based on an incomplete document that is missing a

  page. Dr. Wright will, however, search for (with the use of search terms) responsive material in his

  personal possession, custody, or control.

  Request 34

         All documents and communications related to the “Bitcoin software and suit of C/C++/C# and

  Python Blockchain software source codes” referenced in paragraph 8(g) of Sworn Appendix A.

  Response to Request No. 34

       Dr. Wright objects to this Request as it is based on an incomplete document that is missing a

  page. Dr. Wright will, however, search for (with the use of search terms) responsive material in his

  personal possession, custody, or control.

  Request 35

         All documents and communications that comprise the “software, research material and


                                                   21
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 23 of 52



  other aspects of the business” referred to in Sworn Appendix A.

  Response to Request No. 35

        Dr. Wright objects to this Request as it is based on an incomplete document that is missing a

  page. Dr. Wright will, however, search for responsive material in his personal possession, custody,

  or control.

  Request 36

          All decisions, letters, communications, and documents issued by the Australian Taxation

  Office (“ATO”) in regard to Craig Wright, Lynn Wright, Ramona Watts, David Kleiman, Ira

  Kleiman, Louis Kleiman, DeMorgan Ltd, Coin-Exch Pty. Ltd, Hotwire Preemptive Intelligence Pty

  Ltd, Cloudcroft Pty Ltd, Craig Wright R&D, W&K Information Defense Research LLC, any Person

  with “W&K” in its name, Design by Human Ltd, Panopticrypt Pty Ltd, Denariuz SG, Tulip Trading

  Ltd., any Seychelles Trust, the Wright Family Trust, MT Gox, Silk Road, and Liberty Reserve.

  Response to Request No. 36

          Dr. Wright objects to this Request as seeking documents not within his personal possession,

  custody or control. Dr. Wright also objects to this Request to the extent that it seeks information

  utterly devoid of any relevance to the claims in the SAC. There is no relevance to these harassing

  and invasive requests in relation to Craig Wright’s interactions with the ATO; they have nothing to

  do with Plaintiffs’ claims that Dr. Wright converted or stole bitcoin and intellectual property from

  Dave Kleiman or WKID. Also, without relevance, but even more offensive, is the harassing,

  oppressive and invasive nature of requests for information regarding non-parties’ interactions with

  the ATO, including Dr. Wright’s former and current wives (Lynn Wright and Ramona Watts).

  Notably, Plaintiffs have amended their complaint twice, but did not name one of these individuals or

  entities as a defendant; as such this Request improperly seeks to treat non-parties as if they were

  parties to this litigation. Dr. Wright also objects to this Request to the extent that it seeks private


                                                       22
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 24 of 52



  financial information about himself and, even more importantly non-parties, without the benefit of a

  Confidentiality Order.

         Dr. Wright, however, will search for (with the use of search terms) decisions, letters,

  communications, and documents issued by the ATO that reference David Kleiman (or any trust in

  which David Kleiman had any involvement either as beneficiary or trustee), Ira Kleiman, Louis

  Kleiman, Coin-Exch Pty. Ltd., or WKID in his personal possession, custody or control from 2006

  through December 2017 (eight months after Coin-Exch was put in liquidation by the Deputy

  Commissioner of Taxation).

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved, in large part, if not entirely, at the discovery conference on February 20, 2019.

  Request 37

         All documents and communications, submitted to the ATO in regard to Craig Wright, Lynn

  Wright, Ramona Watts, David Kleiman, Ira Kleiman, Louis Kleiman, DeMorgan Ltd, Coin-Exch

  Pty. Ltd, Hotwire Preemptive Intelligence Pty Ltd, Cloudcroft Pty Ltd, Craig Wright R&D, W&K

  Information Defense Research LLC, any Person with “W&K” in its name, Design by Human Ltd.,

  Panopticrypt Pty Ltd, Denariuz SG, Tulip Trading Ltd., any Seychelles Trust, the Wright Family

  Trust, MT Gox, Silk Road, and Liberty Reserve, from January 2012 to the present.

    Response to Request No. 37

         Dr. Wright objects to this Request as seeking documents not within his personal possession,

  custody or control. Dr. Wright also objects to this Request to the extent that it seeks information

  utterly devoid of any relevance to the claims in the SAC. There is no relevance to these harassing

  and invasive requests in relation to Craig Wright’s interactions with the ATO; they have nothing to

  do with Plaintiffs’ claims that Dr. Wright converted or stole bitcoin and intellectual property from

  Dave Kleiman or WKID. Also, without relevance, but even more offensive, is the harassing,


                                                     23
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 25 of 52



  oppressive and invasiveness of requests for information regarding non-parties’ interactions with the

  ATO, including Dr. Wright’s former and current wives (Lynn Wright and Ramona Watts). Notably,

  Plaintiffs have amended their complaint twice, but did not name one of these individuals or entities

  as a defendant; as such this Request improperly seeks to treat non-parties as if they were parties to

  this litigation. Dr. Wright also objects to this Request to the extent that it seeks private financial

  information about himself and, even more importantly non-parties, without the benefit of a

  Confidentiality Order.

          Dr. Wright, however, will search for (with the use of search terms) documents and

  communications submitted to the ATO that reference or relate David Kleiman (or any trust in which

  David Kleiman had any involvement either as beneficiary or trustee), Ira Kleiman, Louis Kleiman,

  Coin-Exch Pty. Ltd., or WKID in his personal possession, custody or control from 2006 through

  December 2017 (eight months after Coin-Exch was put in liquidation by the Deputy Commissioner

  of Taxation).

          The Parties have met and conferred on this topic and expect that the objection will be

  resolved, in large part, if not entirely, at the discovery conference on February 20, 2019.

  Request 38

          A true and correct copy of the “record of client contact” documenting a February 26,

  2014 meeting that took place in interview room 1, ATO Parramatta Office 2-12 Macquarie Street,

  Parramatta NSW 2150 beginning at approximately 1:00pm and ending at approximately 2:50PM,

  and any other record or document memorializing or recording this meeting.

  Response to Request No. 38

          Dr. Wright will search (with the use of search terms) for responsive material in his personal

  possession, custody, or control.




                                                      24
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 26 of 52



  Request 39

          A true and correct copy of the “Transcript of Proceedings” created by Auscript

  Australiasia PTY Limited that records a meeting between Craig Wright, John Chester, Andrew

  Sommer, Des McMaster, Marina Folevski, and Hoa Doa that took place in Sydney on February 18,

  2014.

  Response to Request No. 39

          Dr. Wright will search (with the use of search terms) for responsive material in his personal

  possession, custody, or control.

  Request 40

          All documents that in anyway make a record of, a conversation, meeting, or other verbal

  exchange among Craig Wright and/or his agent(s) and the ATO which took place from January

  2010 until the present.

  Response to Request No. 40

          Dr. Wright objects to this Request as seeking documents protected under the attorney-client

  privilege, work product privilege, and client-accountant privilege. Dr. Wright also objects to this

  Request as irrelevant and not proportional to the needs of the case. Dr. Wright and various

  companies with which was affiliated had numerous interactions with the ATO over the course of the

  nearly decade for which this Request covers; however, the vast majority of those interactions have

  nothing to do with the claims alleged in the SAC or the affirmative defenses raised by Dr. Wright

  and are therefore irrelevant. It is axiomatic, that such a broad request that lacks relevance to the

  claims and defenses at issue is not proportional to the needs of the case.

          Dr. Wright, however, will search for (with the use of search terms) non-privileged

  documents that make record of a conversation, meeting, or other verbal exchange among Craig

  Wright and/or his agent(s) and the ATO from January 2010 through December 2017 (eight months


                                                     25
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 27 of 52



  after Coin-Exch was put in liquidation by the Deputy Commissioner of Taxation) that reference

  David Kleiman (or any trust in which David Kleiman had any involvement either as beneficiary or

  trustee), Ira Kleiman, Louis Kleiman, Coin-Exch, or WKID in his personal possession, custody or

  control.

          The Parties have met and conferred on this topic and expect that the objection will be

  resolved, in large part, or entirely, at the discovery conference on February 20, 2019.

  Request 41

          All documents that in anyway make a record of, a conversation, meeting, or other verbal

  exchange, which took place at any time between January 2010 until the present, among or between

  the ATO and any of the following (or their agents): Craig Wright, Lynn Wright, Ramona Watts,

  David Kleiman, Ira Kleiman, Louis Kleiman, DeMorgan Ltd, Coin-Exch Pty. Ltd, Hotwire

  Preemptive Intelligence Pty Ltd, Cloudcroft Pty Ltd, Craig Wright R&D, W&K Information

  Defense Research LLC, any Person with “W&K” in its name, Design by Human Ltd., Panopticrypt

  Pty Ltd, Denariuz SG, Wright Family Trust, Tulip Trading Ltd., any Seychelles Trust, and Silk

  Road.

  Response to Request No. 41

          Dr. Wright also objects to this Request as seeking documents within his personal possession,

  custody or control. Dr. Wright also objects to this Request to the extent that it seeks information

  utterly devoid of any relevance to the claims in the SAC. There is no relevance to these harassing

  and invasive requests; they have nothing to do with Plaintiffs’ claims that Dr. Wright converted or

  stole bitcoin and intellectual property from Dave Kleiman or WKID. Also, without relevance, but

  even more offensive, is the harassing, oppressive and invasiveness of requests for information

  regarding non-parties’ interactions (as well as those of their agents) with the ATO, including Dr.

  Wright’s former and current wives (Lynn Wright and Ramona Watts). Notably, Plaintiffs have


                                                    26
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 28 of 52



  amended their complaint twice, but did not name one of these individuals or entities as a defendant;

  as such this Request improperly seeks to treat non-parties as if they were parties to this litigation.

  Dr. Wright also objects to this Request to the extent that it seeks private financial information about

  himself and, even more importantly non-parties, without the benefit of a Confidentiality Order.

         Dr. Wright objects to this Request to the extent it is duplicative of Request No. 41 and

  incorporates his response to that request as fully stated here. Dr. Wright, however, will search for

  (with the use of search terms) non-privileged documents that make record of a conversation,

  meeting, or other verbal exchange with the ATO from January 2010 through December 2017 (eight

  months after Coin-Exch was put in liquidation by the Deputy Commissioner of Taxation) that

  reference David Kleiman (or any trust in which David Kleiman had any involvement either as

  beneficiary or trustee), Ira Kleiman, Louis Kleiman, Coin-Exch, or WKID in his personal

  possession, custody or control.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved, in large part, or entirely, at the discovery conference on February 20, 2019.

  Request 42

         All communications and documents related to the Australian Taxation Office (“ATO”)

  investigation referenced in the Second Amended Complaint. (D.E. 83 ¶¶ 117- 43).

  Response to Request No. 42

         Dr. Wright objects to this Request because the paragraphs referenced only discuss in the

  ATO in relation to communications between the ATO and Ira Kleiman to which Dr. Wright was

  not a party and does not include a specific reference number. He has no possible way of knowing

  of which specific ATO investigation was referenced in conversations in which he took no part. Dr.

  Wright also objects to this Request to the extent that it seeks documents and communications

  protected under the attorney-client privilege, work product privilege, and client-accountant


                                                     27
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 29 of 52



  privilege.

         Dr. Wright will, as stated, search for (with the use of search terms) non-privileged

  communications and documents that make record of a conversation, meeting, or other verbal

  exchange with the ATO from January 2010 through December 2017 (eight months after Coin-Exch

  was put in liquidation by the Deputy Commissioner of Taxation) that reference David Kleiman (or

  any trust in which David Kleiman had any involvement either as beneficiary or trustee), Ira

  Kleiman, Louis Kleiman, Coin-Exch, or WKID in his personal possession, custody or control.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved, in large part, or entirely, at the discovery conference on February 20, 2019.

  Request 43

         All documents and communications received from, or submitted to, the ATO in

  connection with the investigation that resulted in the ATO’s issuance of the June 22, 2015

  “completion of audit” letter with an “our reference” of 1-526DVU8. (D.E. 83-18).

  Response to Request No. 43

         Dr. Wright will search (with the use of search terms) for responsive material in his personal

  possession, custody, or control.

  Request 44

         All communications, documents, and agreements concerning any projects developed for,

  submitted to, or commissioned by the U.S. Department of Homeland Security that Dave, you, W&K

  Info Defense Research, LLC, your Agents, or Persons controlled by you were involved in.

  Response to Request No. 44

         Dr. Wright objects to this Request as overly broad in that any projects that Craig Wright

  developed for the U.S. Department of Homeland Security on his own or with a company unaffiliate

  with Dave Kleiman or WKID has no relevance to Plaintiffs’ claims in the SAC that Dr. Wright stole


                                                    28
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 30 of 52



  or converted intellectual property from Dave Kleiman or WKID. Further, through this Request and

  the inclusion of the definition of “you”, “Agents”, or “Persons” as defined in the Definitions,

  Plaintiffs seek to improperly obtain discovery from non-parties and appear to treat any such entities

  that have any connection to Dr. Wright as a party to this litigation, when Plaintiffs have not sued

  them (despite having had two bites at the apple by amending their complaint twice); rather the only

  Defendant in this case is Dr. Wright as an individual.

         Dr. Wright will search for communications, documents, and agreements concerning projects

  developed for, submitted to, or commissioned by the U.S. Department of Homeland Security that

  Dave or WKID were involved in, in his personal possession, custody or control.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 45

         All communications related to Bitcoin, cryptocurrency, cryptocurrency mining, Dave

  Kleiman, Ira Kleiman, Louis Kleiman, Satoshi Nakamoto, Uyen Nguyen, DeMorgan Ltd, Coin-Exch

  Pty. Ltd, Hotwire Preemptive Intelligence Pty Ltd, Cloudcroft Pty Ltd, Craig Wright R&D, W&K

  Information Defense Research LLC, any Person with “W&K” in its name, Wright Family Trust,

  Design by Human Ltd., Panopticrypt Pty Ltd, Denariuz SG, Tulip Trading Ltd., any Seychelles

  Trust, any Trust, Liberty Reserve, MT Gox, Silk Road, and the ATO – between you, your Agents,

  or any Person controlled by you, and:

               a.   Hal Finney
               b.   Wei Dai
               c.   Lynn Wright
               d.   Ramona Watts
               e.   Jimmy Nguyen
               f.   Calvin Ayre
               g.   Roger Ver
               h.   Robert MacGregor
               i.   Stefan Matthews
               j.   Gavin Andresen

                                                    29
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 31 of 52



                k.   Mike Hearn
                l.   Uyen Nguyen
                m.   Dave Kleiman
                n.   Michele Seven
                o.   Patrick Page
                p.   Carter Conrad
                q.   Any person at Computer Forensics LLC
                r.   Any person at the Global Institute for Cyber Security Research (“GISCR”)
                s.   Deborah Kobza
                t.   Ross Ulbricht (any communications with “Dread Pirate Roberts” should
                     be included)
                u.   Shyaam Sundhar
                v.   Andrew O’Hagan
                w.   John Chester
                x.   Jamie Wilson

  Request to Request No. 45

        Dr. Wright objects to this Request as seeking documents protected under the attorney-client

  privilege, work product privilege, and spousal privilege.

        Dr. Wright also objects to this Request as overly broad. First, by including in their definition

  of “You” any corporation, partnership, joint venture, trust, etc. in which Dr. Wright is a manager,

  director, officer, trustee, or beneficiary of, as it relates to this Request, Plaintiffs seek to improperly

  obtain discovery from non-parties and appear to treat any such entities that have any connection to

  Dr. Wright as a party to this litigation, when Plaintiffs have not sued them (despite having had two

  bites at the apple by amending their complaint twice); rather the only Defendant in this case is Dr.

  Wright as an individual.

        Second, as repeatedly stated, this is a case simply about Plaintiffs’ allegations that Dr. Wright

  converted and stole bitcoin and intellectual property from Dave Kleiman and WKID after Dave

  Kleiman’s untimely death. Therefore, all communications regarding 26 separate topics only 6 of

  which have a direct connection to the Plaintiffs and their claims, is overly broad.

        Further, one of Dr. Wright’s primary research focuses since 2006 has been related to Bitcoin,

  cryptocurrency, cryptocurrency mining. Thus, without any tailoring of these topics to the specific


                                                       30
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 32 of 52



  claims made by Plaintiffs is overly broad and not proportional to the needs of the case. The burden

  and expense of producing every single communication related to Dr. Wright’s research focus for the

  last thirteen years will result in the review and production of potentially terabytes of potentially

  responsive material, which, particularly given the Court’s discovery cut-off of June 10, 2019, will

  be impossible to accomplish.

        Dr. Wright will search for (with the use of search terms) communications related to or

  referencing Dave Kleiman, Ira Kleiman, Louis Kleiman, Coin-Exch, WKID, any Person with

  “W&K” in its name, and any trust to which Dave Kleiman was a beneficiary or trustee in Dr.

  Wright’s personal possession, custody or control.

        The Parties have met and conferred on this topic and expect that the objection will be resolved

  at the discovery conference on February 20, 2019.

  Request 46

         All communications and documents that support your assertion “that other companies in

  other countries that also contained W&K in their names were in existence prior to 2011.” (See D.E.

  80 ¶ 129).

  Response to Request No. 46

         Dr. Wright objects to this Request to the extent that it seeks documents protected under the

  attorney-client privilege or work product privilege. Dr. Wright will search for (with the use of search

  terms) communications and documents that relate to companies that contained W&K in their names

  in his personal possession, custody, or control.

  Request 47

         All communications and documents between you and Joseph Karp.

  Response: to Request No. 47

        By including in their definition of “You” any corporation, partnership, joint venture, trust, etc.


                                                      31
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 33 of 52



  in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as it relates to this

  Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear to treat any such

  entities that have any connection to Dr. Wright as a party to this litigation, when Plaintiffs have not

  sued them (despite having had two bites at the apple by amending their complaint twice); rather the

  only Defendant in this case is Dr. Wright as an individual.

         Dr. Wright will search for (with the use of search terms) documents responsive to this

  request in his personal possession, custody or control.

  Request 48

         All communications and documents referencing, directly or indirectly, Dave Kleiman,

  including reference by any nicknames, abbreviations, or pronouns.

  Response to Request No. 48

         During a meet and confer on February 15, 2019, Plaintiffs’ counsel clarified that what they

  mean by indirectly is that if the document does not specifically refer to Dave Kleiman, but it can be

  inferred from the context that is the individual referred to..

        Dr. Wright will search for (with the use of search terms) for communications and documents

  referencing Dave Kleiman, including reference by any nicknames or abbreviations in his personal

  possession, custody or control.

  Request 49

         All communications and documents referencing, directly or indirectly, Ira Kleiman,

  including reference by any nicknames, abbreviations, or pronouns.

  Response to Request No. 49

        During a meet and confer on February 15, 2019, Plaintiffs’ counsel clarified that what they

  mean by indirectly is that if the document does not specifically refer to Ira Kleiman, but it can be

  inferred from the context that is the individual referred to.Dr. Wright will search for (with the use of


                                                      32
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 34 of 52



  search terms) for communications and documents referencing Ira Kleiman, including reference by

  any nicknames or abbreviations in his personal possession, custody or control.

  Request 50

         All communications and documents referencing, directly or indirectly, W&K Info Defense

  Research, LLC including reference by any nicknames, abbreviations, or pronouns.

  Response to Request No. 50

         Dr. Wright objects to this Request as being duplicative of Request No. 5 in the First Request

  for Production, to which Dr. Wright agreed to search for communications, documents and

  agreements relating to WKID, from 2006 through February 14, 2018 (or potentially 30 days

  thereafter, but Plaintiffs refused to accept any end date to this request).

         During a meet and confer on February 15, 2019, Plaintiffs’ counsel clarified that what they

  mean by indirectly is that if the document does not specifically refer to Dave Kleiman, but it can be

  inferred from the context that is the individual referred to.

        Dr. Wright will search for (with the use of search terms) communications and documents

  referencing WKID, including reference by any nicknames or abbreviations in his personal

  possession, custody or control.

  Request 51

         All communications and documents referencing any Electronic Storage Device owned or

  possessed by Dave Kleiman. For purposes of this Request, Electronic Storage Device shall be

  defined as any electronic device used for storing data, including but not limited to hard drives, USB

  drives, disks, CD’s, DVD’s, tapes, videotapes, and cloud based storage.

   Response to Request No. 51

         Dr. Wright will search for (with the use of search terms) communications and documents

  responsive to this Request in his personal possession custody or control.


                                                      33
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 35 of 52



  Request 52

         All communications between you and Ira Kleiman.

  Response to Request No. 52

       Dr. Wright will search for (with the use of search terms) documents responsive to this Request

  in his personal possession, custody or control.

  Request 53

         All communications between you and Louis Kleiman.

  Response to Request No. 53

         Dr. Wright will search for (with the use of search terms) documents responsive to this

  Request in his personal possession, custody or control.

  Request 54

         All communications, documents, and agreements that relate to the mining of any

  cryptocurrency, including but not limited to Bitcoin, between January 1, 2008 and May 1, 2013.

  Response to Request No. 54

       Dr. Wright objects to this Request as being grossly overbroad. One of Dr. Wright’s primary

  research focuses during the time period referenced in the Request has been cryptocurrency and

  mining cryptocurrency. Thus, without any tailoring of these topics to the specific claims made by

  Plaintiffs is overly broad and not proportional to the needs of the case. The burden and expense of

  searching for and potentially producing every single communication and document related to Dr.

  Wright’s research focus during a five year period will result in the review and production of

  potentially terabytes of potentially responsive material, which, particularly given the Court’s

  discovery cut-off of June 10, 2019, will be impossible to accomplish.

       Dr. Wright notes that this Request seeks communications, documents and agreements from

  nearly 6 years ago going back as far as over 11 years ago (even though Plaintiffs’ only sued Dr.


                                                    34
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 36 of 52



  Wright 1 year ago). Such material is not routinely maintained for that length of time. Dr. Wright

  will, however, make a good faith effort to search for (with the use of search terms) responsive

  material in his personal possession, custody, or control to the extent that it involves Dave Kleiman

  (or any trust in which he was a beneficiary or trustee) or WKID.

       The Parties have met and conferred on this topic and expect that the objection will be resolved

  at the discovery conference on February 20, 2019.

  Request 55

         All communications and documents discussing any potential legal claims the estate of

  Dave Kleiman may have against you.

  Response to Request No. 55

         Dr. Wright objects to this Request to the extent that it seeks documents protected under the

  attorney-client privilege or work product privilege.

         Dr. Wright will search for (with the use of search terms) responsive material in his personal

  possession, custody or control.

  Request 56

         All communications and documents discussing any potential legal claims Ira Kleiman may

  have against you

  Response to Request No. 56

       Dr. Wright objects to this Request to the extent that it seeks documents protected under the

  attorney-client privilege or work product privilege. Dr. Wright also objects to this Request as

  irrelevant. Ira Kleiman, in his individual capacity, has not sued Dr. Wright. Nor has Ira Kleiman, in

  his individual capacity, sued any of the myriad of non-parties encompassed in Plaintiffs’ overbroad

  definition of the term “You.” Any material responsive to this Request has no bearing on the claims

  alleged by Plaintiffs that Dr. Wright converted or stole bitcoins and intellectual property from Dave


                                                    35
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 37 of 52



  Kleiman and WKID or that he defrauded Dave Kleiman’s estate.

  Request 57

          All communications and documents discussing this Litigation. For purposes of this

  Request, the term “Litigation” shall be defined as the lawsuit between you and Ira Kleiman, as

  personal representative of the estate of Dave Kleiman, and W&K Info Defense Research, LLC with

  the civil docket number 9:18-cv-80176-BB.

  Response to Request No. 57

          Dr. Wright objects to this Request to the extent that it seeks documents protected under the

  attorney-client privilege or work product privilege. Dr. Wright will search for (with the use of

  search terms) responsive material in his personal possession, custody or control.

  Request 58

          All communications and documents concerning Ross Ulbricht.

  Response to Request No. 58

          Dr. Wright objects to this Request as irrelevant. Ross Ulbricht is not a party to this case, nor

  is he alleged to have any involvement in WKID or in any alleged partnership between Dr. Wright

  and Dave Kleiman. This Request is a clear attempt to inject irrelevant and potentially scandalous

  material into the case since Ross Ulbricht is serving a double life sentence plus forty years without

  the possibility of parole.

  Request 59

          All communications and documents concerning Silk Road.

  Response to Request No. 59

          Dr. Wright objects to this Request as irrelevant. Silk Road is not a party to this case, nor is it

  alleged to have any involvement in WKID or in any alleged partnership between Dr. Wright and

  Dave Kleiman. This Request is a clear attempt to inject irrelevant and potentially scandalous


                                                      36
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 38 of 52



  material into the case since Silk Road was an online black marketplace often used to facilitate the

  trading of illegal merchandise such as firearms and drugs that was shut down by law enforcement

  authorities in 2013.

  Request 60

         All communications, documents, and agreements concerning any bitcoin mining

  operations taking place in the United States.

  Response to Request No. 60

         Dr. Wright objects to this Request as irrelevant. Plaintiffs improperly seek materials related

  to any individual or entity that conducted bitcoin mining operations in the United States with no

  relation whatsoever to Dr. Wright, Dave Kleiman, W&K, or Ira Kleiman. Further, Dr. Wright

  maintains that he conducted no bitcoin mining operations in the United States.

  Request 61

         All communications, documents, and agreements concerning any bitcoins mined by Dave

  Kleiman and/or W&K Info Defense Research, LLC.

  Response to Request No. 61

         Dr. Wright will search for (with the use of search terms) responsive material in his personal

  possession, custody, or control.

  Request 62

         All communications, documents, and agreements concerning any bitcoins mined by you

  between January 1, 2008 and January 1, 2015.

  Response to Request No. 62

         Dr. Wright objects to this highly personal, harassing and invasive Request as irrelevant. As

  Plaintiffs have yet to establish liability they are not entitled to enforcement discovery. In seeking to

  determine the depths of Dr. Wright’s pockets, Plaintiffs are placing the cart before the horse. No


                                                     37
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 39 of 52



  jury has returned a verdict for the Plaintiffs. There simply is no basis for such an invasive financial

  disclosure (or any financial disclosure for that matter) at this stage in the case. Indeed, any bitcoins

  mined by Dr. Wright has no relation whatsoever to Plaintiffs’ claims that Dave Kleiman and Dr.

  Wright were business partners or that Dr. Wright stole any cryptocurrency from Dave Kleiman.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s communications during the seven-year period as

  requested is the epitome of harassment, especially given the Request’s lack of relevance to

  Plaintiffs’ claims. However, Plaintiffs go even further than a deep dive into Dr. Wright’s bitcoin

  mining with this Request; they seek to delve and probe into all of Dr. Wright’s personal and

  corporate bitcoin mining through their definition of “You.” Such a fishing expedition is not

  permissible.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as

  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear

  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint

  twice); rather the only Defendant in this case is Dr. Wright as an individual.

         Dr. Wright also objects to the Request because it demands personal and financial

  information without the protections of a confidentiality order.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 63

         All communications and documents concerning the circumstances surrounding the “leak”

  that provoked the Wired1 and Gizmodo2 stories. (See D.E. 24-1 at 30–31).

                                                      38
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 40 of 52



  Response to Request No. 63

         Dr. Wright objects to this request as irrelevant. Communications and documents

  concerning the circumstances surrounding the “leak” has no relation whatsoever to Plaintiffs’

  claims that Dave Kleiman and Dr. Wright were business partners, that Dr. Wright stole any

  cryptocurrency from Dave Kleiman, or that Dr. Wright allegedly defrauded Ira Kleiman as

  representative of the estate of Dave Kleiman.

  Request 64

         All communications and documents concerning any bitcoin transactions sent or received

  by you between January 1, 2009 and January 1, 2014.

  Response to Request No. 64

         Dr. Wright objects to this harassing and invasive Request as irrelevant. This request is an

  improper attempt to obtain enforcement and asset tracing discovery without a determination on

  liability. In seeking information relating to any bitcoin transactions, Plaintiffs are placing the cart

  before the horse. No jury has returned a verdict for the Plaintiffs. There simply is no basis for such

  an invasive disclosure at this stage in the case.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into all communications Dr. Wright may have relating to bitcoin

  transactions during the six-year period as requested is the epitome of harassment, especially given

  the Request’s lack of relevance to Plaintiffs’ claims. However, Plaintiffs go even further than a

  deep dive into Dr. Wright’s communications and documents with this Request; they seek to delve

  and probe into all of Dr. Wright’s communications and documents through their definition of

  “You.” Such a fishing expedition is not permissible.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as

  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear
                                                       39
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 41 of 52



  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint

  twice); rather the only Defendant in this case is Dr. Wright as an individual.

        Further, by seeking information about any bitcoin transactions, Plaintiffs improperly seek

  private financial information, and potentially trade secrets of non-parties, who have no relation

  whatever to the claims in the SAC.

         Dr. Wright also objects to the Request because it demands personal and financial

  information of himself and others, and potentially trade secrets without the protections of a

  confidentiality order.

         Dr. Wright, will however, search for (with the use of search terms) communications and

  documents concerning any bitcoin transactions sent or received by himself between January 1, 2009

  and January 1, 2014, that relate to Dave Kleiman (or any trust in which he was a beneficiary or

  trustee) and WKID.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 65

         All communications and documents concerning any bitcoin transactions sent or received

  by Satoshi Nakamoto between January 1, 2009 and January 1, 2014.

  Response to Request No. 65

         Dr. Wright objects to this Request because it is vague. As Plaintiffs already know, “Satoshi

  Nakamoto” is a fictional pseudonym and does not actually exist. Accordingly, it isn’t possible for

  “Satoshi Nakamoto” to send or receive bitcoin.

         To the extent that Plaintiffs believe that Satoshi Nakamoto is Dr. Wright, Dave Kleiman, or

  both, Dr. Wright further objects to this Request as harassing and duplicative of Requests 64 and 66.


                                                    40
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 42 of 52



  Dr. Wright expressly incorporates by reference his objections and responses to Requests 64 and 66

  into this Request.

  Request 66

         All communications and documents concerning any bitcoin transactions sent or received

  by Dave Kleiman between January 1, 2009 and January 1, 2014.

  Response to Request No. 66

         Dr. Wright will search for (with the use of search terms) responsive material in his personal

  possession, custody, or control.

  Request 67

         All communications and documents concerning any bitcoin transactions sent or received

  by W&K Info Defense Research, LLC between January 1, 2009 and January 1, 2014.

  Response to Request No. 67

         Dr. Wright will search for (with the use of search terms) responsive material in his personal

  possession, custody, or control.

  Request 68

         All communications and documents concerning any trips you made to the United States

  between January 1, 2009 and January 1, 2014.

  Response to Request No. 68

        By including in their definition of “You” any corporation, partnership, joint venture, trust, etc.

  in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as it relates to this

  Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear to treat any such

  entities that have any connection to Dr. Wright as a party to this litigation, when Plaintiffs have not

  sued them (despite having had two bites at the apple by amending their complaint twice); rather the

  only Defendant in this case is Dr. Wright as an individual.


                                                     41
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 43 of 52



        After the parties meet and confer on February 15, 2019, Plaintiffs’ counsel modified this

  request as follows:

  Communications and/or documents sufficient to show the dates, times, and locations of any trips

  you made to the United States between January 1, 2009 and January 1, 2014.

         Dr. Wright will search for documents responsive to Plaintiffs’ modified request in his

  personal possession, custody, and control and that relate to any trips he took to the United States.

  Request 69

         All communications and documents concerning any transactions made by you, your Agents,

  or Persons controlled by you on the bitcoin exchange known as Mt. Gox.

  Response to Request No. 69

         Dr. Wright objects to this harassing and invasive Request as irrelevant. This request is an

  improper attempt to obtain enforcement and asset tracing discovery without a determination on

  liability. In seeking information relating to any bitcoin transactions on the Mt. Gox bitcoin

  exchange, Plaintiffs are placing the cart before the horse. No jury has returned a verdict for the

  Plaintiffs. There simply is no basis for such an invasive disclosure at this stage in the case.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s communications and documents for the past 13

  years as requested is the epitome of harassment, especially given the Request’s lack of relevance to

  Plaintiffs’ claims. However, Plaintiffs go even further than a deep dive into Dr. Wright’s bitcoin

  transactions on the Mt. Gox exchange with this Request; they seek to delve and probe into all of

  Dr. Wright’s personal and corporate bitcoin transactions through their definition of “You.” Such a

  fishing expedition is not permissible.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as


                                                     42
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 44 of 52



  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear

  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint

  twice); rather the only Defendant in this case is Dr. Wright as an individual.

         Dr. Wright also objects to the Request because it demands personal and financial

  information without the protections of a confidentiality order.

  Request 70

         All communications and documents concerning any transactions made by Dave Kleiman on

  the bitcoin exchange known as Mt. Gox.

  Response to Request No. 70

         Dr. Wright will search for (with the use of search terms) responsive material in his personal

  possession, custody, or control.

  Request 71

         All communications and documents concerning any transactions made by you, your

  Agents, or Persons controlled by you on the bitcoin exchange known as BTC-e.

  Response to Request No. 71

         Dr. Wright objects to this harassing and invasive Request as irrelevant. This request is an

  improper attempt to obtain enforcement and asset tracing discovery without a determination on

  liability. In seeking information relating to any bitcoin transactions on the BTC-e bitcoin exchange,

  Plaintiffs are placing the cart before the horse. No jury has returned a verdict for the Plaintiffs.

  There simply is no basis for such an invasive disclosure at this stage in the case.

        Dr. Wright further objects to this request as harassing, oppressive, and not proportional to the

  needs of the case. A deep dive into Dr. Wright’s communications and documents for the past 13

  years as requested is the epitome of harassment, especially given the Request’s lack of relevance to


                                                      43
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 45 of 52



  Plaintiffs’ claims. However, Plaintiffs go even further than a deep dive into Dr. Wright’s bitcoin

  transactions on the BTC-e exchange with this Request; they seek to delve and probe into all of Dr.

  Wright’s personal and corporate bitcoin transactions through their definition of “You.” Such a

  fishing expedition is not permissible.

        In addition, by including in their definition of “You” any corporation, partnership, joint

  venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as

  it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties and appear

  to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint

  twice); rather the only Defendant in this case is Dr. Wright as an individual.

         Dr. Wright also objects to the Request because it demands personal and financial

  information without the protections of a confidentiality order.

  Request 72

         All communications and documents concerning any transactions made by Dave Kleiman on

  the bitcoin exchange known as BTC-e.

  Response to Request No. 72

         Dr. Wright will search for (with the use of search terms) responsive material in his personal

  possession, custody, or control.

  Request 73

         All communications, documents, and agreements concerning any Persons whose name

  contained “W&K” or any Person that you and/or Dave Kleiman had/have any interest in. (See D.E.

  80 ¶ 129.)

  Response to Request No. 73

        Dr. objects to this Request as overly broad. All communications, documents and agreements


                                                     44
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 46 of 52



  regarding any entity (Person) that Dr. Wright had or has an interest in is irrelevant to the specific

  issues in this case and is not proportional to the needs of the case. Such a request would literally

  involve the searching for and likely production of petabytes of information. The overbreadth and

  disproportionate nature of this Request is even more pronounced when looking at the definition of

  “You.” By including in their definition of “You” any corporation, partnership, joint venture, trust,

  etc. in which Dr. Wright is a manager, director, officer, trustee, or beneficiary of, as it relates to

  this Request, Plaintiffs further seek to improperly obtain discovery from non-parties and appear to

  treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their

  complaint twice); rather the only Defendant in this case is Dr. Wright as an individual.

          The Request is also unintelligible as written. With this Request, plaintiffs appear to request

  information concerning “persons” in which (1) only Dr. Wright has an interest, (2) only Dave

  Kleiman has an interest, and (3) both Dr. Wright and Dave Kleiman have an interest.

          Dr. Wright will, however, search for (with the use of search terms) communications,

  documents and agreements concerning entities whose name contained “W&K”, and any entity in

  which either Dave Kleiman had an interest or Dave Kleiman and Craig Wright both had an interest

  in his personal possession, custody, or control.

          The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

  Request 74

          All communications, documents, and agreements concerning any computer code developed

  by Dave Kleiman.

  Response to Request No. 74

        Dr. Wright will search for (with the use of search terms) responsive material in his personal


                                                      45
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 47 of 52



  possession, custody, or control.

  Request 75

            All communications and documents that support and/or relate to your assertion that

  “Plaintiffs’ claims are barred by the applicable statute(s) of limitations.” (D.E. 80).

  Response to Request No. 75

            Dr. Wright objects to this Request to the extent it seeks information that contains privileged

  attorney-client communications and attorney work-product. Dr. Wright will produce documents

  supporting his affirmative defenses.

  Request 76

            All communications and documents that support your assertion that “Plaintiffs

  unreasonably delayed filing this action . . . Plaintiffs’ claims are barred by the doctrine of laches.”

  (D.E. 80).

  Response to Request No. 76

            Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 77

            All communications and documents that support and/or relate to your assertion that

  Plaintiff’s “unreasonable delay prejudiced Dr. Wright’s assertion of rights and defenses.” (D.E. 80,

  at 30).

  Response to Request No. 77

            Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.


                                                          46
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 48 of 52



  Request 78

          All communications and documents that support and/or relate to your assertion that “Dr.

  Wright acted in good faith to effectuate David Kleiman’s intent after David Kleiman’s death.” (D.E.

  80, at 30).

  Response to Request No. 78

          Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 79

          All communications and documents that support and/or relate to your assertion that

  “Plaintiffs’ claims are barred by accord and satisfaction because, by agreement, Plaintiffs received

  shares in a corporation from Dr. Wright as compensation for rights of David Kleiman.” (D.E. 80, at

  31).

  Response to Request No. 79

          Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 80

          All communications and documents that support and/or relate to your contention that

  “Plaintiffs, by accepting shares in a corporation from Dr. Wright as compensation for rights of

  David Kleiman, released Dr. Wright.” (D.E. 80, at 31).

  Response to Request No. 80

          Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.
                                                        47
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 49 of 52



  Request 81

         All communications and documents that support and/or relate to your contention that

  “Plaintiffs’ claims are barred because they received payment in the form of shares in a corporation.”

  (D.E. 80, at 31).

  Response to Request No. 81

         Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 82

         All communications and documents that support and/or relate to your contention that

  “Plaintiffs’ damages, if any, are set-off by their receipt of shares in a corporation from Dr. Wright as

  compensation for rights of David Kleiman.” (D.E. 80, at 31).

  Response to Request No. 82

         Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 83

         All communications and documents that support and/or relate to your contention that

  “Plaintiffs failed to mitigate their alleged damages because Plaintiffs failed to sell the shares in the

  corporation they received from Dr. Wright as compensation for rights of David Kleiman when

  offered money in exchange for those shares.” (D.E. 80, at 31).

  Response to Request No. 83

         Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.
                                                       48
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 50 of 52



  Request 84

         All communications and documents that support and/or relate to your contention that

  “Plaintiffs’ claims are barred by waiver because Plaintiffs accepted shares in a corporation as

  satisfaction of David Kleiman’s rights and waited years to file this action.” (D.E. 80, at 31).

  Response to Request No. 84

         Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 85

         All communications and documents that support and/or relate to your contention that

  “Plaintiffs are estopped from asserting their claims of fraud against Dr. Wright because they were

  aware of the Australian Taxation Office investigation, as well as the New South Wales lawsuit

  against W&K Info Defense Research, LLC, no later than April 2014, and took no action in those

  proceedings that are in any way consistent with the allegations they now make about those

  proceedings in this action.” (D.E. 80, at 31-32).

  Response to Request No. 85

         Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 86

         All communications and documents that support and/or relate to your contention that

  “Plaintiffs’ claims are barred by the doctrine of unclean hands because, inter alia, Ira Kleiman, as

  the representative of David Kleiman’s estate, manipulated his dead brother’s estate to avoid payment

  of taxes.” (D.E. 80, at 32).


                                                       49
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 51 of 52



  Response to Request No. 86

            Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 87

            All communications and documents that support and/or relate to your contention that “The

  res judicata and collateral estoppel effect of judgments rendered more than five years ago by the

  Supreme Court of New South Wales bar Plaintiffs’ claims arising from Dr. Wright’s alleged

  ownership and possession of W&K Info Defense Research, LLC’s intellectual property.” (D.E. 80,

  at 32).

  Response to Request No. 87

            Dr. Wright objects to this Request to the extent it seeks information that contains privileged attorney-

  client communications and attorney work-product. Dr. Wright will produce documents supporting his

  affirmative defenses.

  Request 88

            All communications and documents that relate to the June 29, 2015 agreement involving

  you and Robert MacGregor referenced in The Satoshi Affair. (D.E. 24-1 at 12.).

  Response to Request No. 88

            Dr. Wright objects to this Request, because by including in their definition of “You” any corporation,

  partnership, joint venture, trust, etc. in which Dr. Wright is a manager, director, officer, trustee, or

  beneficiary of, as it relates to this Request, Plaintiffs seek to improperly obtain discovery from non-parties

  and appear to treat any such entities that have any connection to Dr. Wright as a party to this litigation, when

  Plaintiffs have not sued them (despite having had two bites at the apple by amending their complaint twice);

  rather the only Defendant in this case is Dr. Wright as an individual.

            Dr. Wright also objects to this Request as overly broad. Dr. Wright’s communications and

                                                           50
Case 9:18-cv-80176-BB Document 114-1 Entered on FLSD Docket 03/13/2019 Page 52 of 52



  documents related to the alleged June 29, 2015 agreement between himself and with Robert

  MacGregor have no relation whatsoever to Plaintiffs’ claims that Dave Kleiman and Dr. Wright

  were allegedly partners, that Dr. Wright allegedly stole or converted any cryptocurrency or

  intellectual property from Dave Kleiman, or that Dr. Wright allegedly defrauded Ira Kleiman as

  representative of the estate of Dave Kleiman.

         Dr. Wright will, however, search for (with the use of search terms) communications and

  documents that relate to the alleged June 29, 2015 agreement with Robert MacGregor to the extent

  that they reference or relate in any way to Dave Kleiman or WKID.

         The Parties have met and conferred on this topic and expect that the objection will be

  resolved at the discovery conference on February 20, 2019.

                                               RIVERO MESTRE LLP
                                               Attorneys for Craig Wright
                                               2525 Ponce de León Blvd., Suite 1000
                                               Miami, Florida 33134
                                               Telephone: (305) 445-2500
                                               Facsimile: (305) 445-2505
                                               E-mail: arivero@riveromestre.com
                                               E-mail: amcgovern@riveromestre.com
                                               E-mail: arolnick@riveromestre.com
                                               E-mail: zmarkoe@riveromestre.com
                                               E-mail: zkass@riveromestre.com

                                               By:        /s/ Andrés Rivero
                                                          ANDRES RIVERO
                                                          Florida Bar No. 613819
                                                          AMANDA MCGOVERN
                                                          Florida Bar No. 964263
                                                          ALAN H. ROLNICK
                                                          Florida Bar No. 715085
                                                          ZAHARAH R. MARKOE
                                                          Florida Bar No. 504734

                                    CERTIFICATE OF SERVICE
         I certify that on February 19, 2019, I electronically served this document on all counsel of
  record by e-mail.
                                                                /s/ Andrés Rivero
                                                                ANDRÉS RIVERO
                                                     51
